United States Court of Appeals
                                                              Fifth Circuit
                                                            F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                      June 22, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-60549
                         Summary Calendar


                     ABRAHAM AGUILAR-CORTEZ,

                                                         Petitioner,

                              versus

           ALBERTO R. GONZALEZ, U.S. ATTORNEY GENERAL,

                                                         Respondent.


                   Petition for Review from the
                   Board of Immigration Appeals
                           (A95 104 862)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Abraham Aguilar-Cortez petitions for review of the Board of

Immigration Appeals’ (BIA) order affirming the denial of his

request for adjustment of status and final order of removal.       The

BIA ruled Aguilar was ineligible for adjustment of status pursuant

to 8 U.S.C. § 1182(a)(9)(C)(i)(I) because he had accrued more than

one year of unlawful presence in the United States and pursuant to

§ 1182(a)(2) because of his prior conviction for misprision of

felony, in violation of 18 U.S.C. § 4.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     On a petition for review of a BIA decision, factual findings

are reviewed for substantial evidence; questions of law, de novo.

Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).                       We

review the BIA’s order and will consider the underlying IJ decision

only if it influenced the BIA’s determination.               Ontunez-Tursios v.

Ashcroft, 303 F.3d 341, 348 (5th Cir. 2002).

     Aguilar contends his unlawful presence in the United States

did not render him ineligible for adjustment of status under

§ 1182(a)(9)(C)(i)(I).          We need not reach this contention, because

Aguilar   has    not    shown    the    BIA   erred   in    determining    he    was

ineligible for adjustment of status because his conviction for

misprision    of     felony   was   a   conviction    for    a   crime   of   moral

turpitude, making him ineligible for adjustment of status under §

1182(a)(2).      See Smalley v. Ashcroft, 354 F.3d 332, 339 (5th Cir.

2003).    Because Aguilar’s conviction was for a crime of moral

turpitude,      we     lack     “jurisdiction    over      his   final   order    of

deportation”.        Id.; see Lee v. Gonzales, 410 F.3d 778, 783 (5th

Cir. 2005).

     Aguilar’s assertion that the BIA violated his due process

rights by considering the § 1182(a)(2) issue is unavailing.                      See

Anwar v. INS, 116 F.3d 140, 144 (5th Cir. 1997); Ghassan v. INS,

972 F.2d 631, 635 (5th Cir. 1992), cert. denied, 507 U.S. 971

(1993).

                                                                         DENIED

                                          2